Lowe, J.
1. Pleadings: in justice court: warranty. Tbe object of tbis suit is to recover $40 damages, wbicb tbe plaintiff claims be sustained in tbe purchase of a yoke of oxen of tbe defendants. At tbe trial before tbe magistrate, and in tbe District Court (to wbicb tbe cause was subsequently appealed), tbe plaintiff obtained a judgment on bis claim for $35. In tbis court tbe defendants, wbo are tbe appellants, raise four questions upon tbe regularity of tbe proceedings below: First, It appears that upon tbe bead of one of tbe oxen, there was a swelling or lump, wbicb tbe defend- , , ° r ’ , ants, at the sale, warranted would not injure tbe same. There was evidence offered by tbe plaintiff tending to prove tbe warranty and damages resulting from said lump. To tbe introduction of tbis evidence objection was made, because, as tbe defendants insisted, tbe suit was not upon tbe warranty, nor was there any petition or other pleadings before tbe magistrate. The objection is not well taken. In tbis class of suits, before a justice of tbe peace, pleadings in writing are not required. It is sufficient that tbe notice wbicb brings tbe party before tbe court, state tbe cause of action in general terms sufficient to apprise tbe defendant of tbe notice of tbe claim against him. § 3860 of tbe Revision. Tbe substance of wbicb was also *240entered upon the justice docket. A technical setting forth of the cause of action is not demanded. For a breach of contract of warranty, damages are reasonable. When the plaintiff, therefore, stated in the notice his cause of action to be $40 damages in the sale of oxen, proof of a warranty would not be inconsistent therewith, and the court committed no error in letting in such evidence. Second, The court gave to the jury, at the request of the plaintiff, two 2. New Trial: instruction, written instructions. To these, as abstract propo- . . „ ¶ _ . 7 . ___ ^ 1 sitions of law, we see no objection. We do not state their substance, for the reason that whether they were proper or improper depends very much upon the character of the evidence that was introduced in the trial. This we have not before us, at least only a small portion of it, as the bill of exceptions itself shows. The only other error complained of, is the overruling of the motion for a new trial. But this was founded upon the objections already considered, and, therefore, properly overruled.
Affirmed.